UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-1523


DIANE LOGAN,

                Plaintiff – Appellant,

          v.

SOCIAL SECURITY ADMINISTRATION,

                Defendant – Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.      Michael F. Urbanski,
Magistrate Judge. (7:10-cv-00212-mfu)


Submitted:   August 25, 2011                 Decided:   August 29, 2011


Before MOTZ, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Diane Logan, Appellant Pro Se.    Quinn E.N. Doggett, SOCIAL
SECURITY  ADMINISTRATION,  Philadelphia,  Pennsylvania,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Diane      Logan    appeals         the    magistrate     judge’s      order *

granting         summary      judgment       for      the     Commissioner       of    Social

Security         in   her    action       seeking     review    of   the   Commissioner’s

denial of social security benefits.                         On appeal, we confine our

review to the issues raised in the Appellant’s brief.                                 See 4th

Cir.       R.    34(b).        Because       Logan’s        informal     brief    does     not

challenge         the    basis      for    the   magistrate      judge’s     disposition,

Logan has forfeited appellate review of the magistrate judge’s

order.          Accordingly, we affirm.               We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                                      AFFIRMED




       *
            The parties consented to proceed                      before    a    magistrate
judge.       See 28 U.S.C. § 636(c) (2006).



                                                 2